Citation Nr: 0838048	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  00-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral knee chondromalacia prior to April 6, 2000.

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia from April 6, 2000.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

4.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia from April 6, 2000, to December 28, 2004.

5.  Entitlement to a rating in excess of 20 percent for right 
knee chondromalacia from December 28, 2004.

6.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to December 
1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from August 1997 and June 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.

By rating action in July 1999, the veteran's knee disability 
was reclassified from chondromalacia to degenerative 
arthritis of the knees.  The RO determined that there had 
been clear and unmistakable error in the April 1977 rating 
action for failing to award the veteran a 10 percent rating 
for his bilateral knee disability.  The RO assigned the 
veteran a 10 percent rating effective from December 3, 1976.

In a June 2000 rating decision, the veteran's bilateral knee 
disability was once again reclassified as chondromalacia of 
the knees and the 10 percent rating was continued.

In a July 2005 rating decision, the RO indicated that it was 
granting service connection and a 10 percent rating for 
arthritis of the right knee, and service connection and a 10 
percent rating for arthritis of the left knee.  The Board 
notes that the RO had previously granted service connection 
for arthritis of the knees, and that the RO was actually only 
granting the veteran separate increased ratings for his 
arthritis of the knee disabilities.  The July 2005 rating 
decision also granted the veteran an increased rating of 20 
percent for chondromalacia of the right knee effective from 
December 28, 2004.  The rating decision also assigned the 
veteran a separate 10 percent rating for chondromalacia of 
the left knee.  Accordingly, the veteran's bilateral knee 
claims have been rephrased to reflect this procedural 
history, as shown on the first page of this decision.

The veteran's claims were remanded by the Board for further 
development in March 2004 and December 2005.  The requested 
development has been completed, and the claims have been 
returned to the Board for further review. 


FINDINGS OF FACT

1.  Prior to April 6, 2000, there was X-ray evidence of 
arthritis in both knees, without evidence of occasionally 
incapacitating episodes. 

2.  The chondromalacia of the left knee has been productive 
of no more than slight impairment from April 6, 2000. 

3.  The veteran has X-ray evidence of arthritis of the left 
knee with limitation of motion, but the limitation of motion 
is noncompensable under the appropriate rating codes even 
with consideration of pain, weakness, incoordination and 
fatigability. 

4.  The chondromalacia of the right knee was productive of no 
more than slight impairment from April 6, 2000 to December 
28, 2004. 

5.  The chondromalacia of the right knee has been productive 
of no more than moderate impairment from December 28, 2004.

6.  The veteran has X-ray evidence of arthritis of the left 
knee with limitation of motion, but the limitation of motion 
is noncompensable under the appropriate rating codes even 
with consideration of pain, weakness, incoordination and 
fatigability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral knee chondromalacia prior to April 6, 2000 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.59, 4.71a, Code 5257 
(2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia from April 6, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.31, 4.40, 4.59, 4.71a, Code 5257 (2008).  

3.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.59, 4.71a, Code 5003, 5010, 5260, 5261 (2008).  

4.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia from April 6, 2000, to December 
28, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.59, 4.71a, 
Code 5257 (2008).  

5.  The criteria for an evaluation in excess of 20 percent 
for right knee chondromalacia from December 28, 2004 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.59, 4.71a, Code 5257 
(2008).  

6.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.59, 4.71a, Code 5003, 5010, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notice prior to the 
initial adjudication of his claims was impossible.  

The VA has cured the lack of preadjudication notice by 
providing the veteran with notification dated subsequent to 
the initial rating action.  RO provided VCAA notice by 
letters dated in November 2002, February 2003, March 2004, 
and March 2006.  The notice included the type of evidence 
needed to substantiate the claims for increased evaluations.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  

As for the notice required by Dingess, service connection has 
already been granted, and the first three elements are 
substantiated.  Further notice in this regard is not 
required.  The veteran was provided with notice of what type 
of information and evidence was needed to substantiate 
entitlement to a rating, and how effective dates are 
established in the March 2006 letter.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The March 2004 and March 2006 VCAA letters notified the 
veteran that medical or lay evidence should be submitted to 
substantiate his claim and provided specific examples.  It 
also noted that VA would assist the veteran in obtaining 
employment records, thereby notifying him that the effect of 
his disability on his employment was relevant.  The March 
2006 letter contained information pertaining to the 
assignment of disability ratings and effective dates.  

As these notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in the October 1997 
statement of the case, and the August 1999, July 2000, July 
2005 and March 2008 supplemental statements of the case.  
These could not provide VCAA compliant notice.  Mayfield.  It 
did, however, provide actual knowledge to the veteran.  He 
had a meaningful opportunity to participate in the 
adjudication of the claim after the notice was provided.  In 
this regard, he provided argument with regard to his claim 
after receiving the notice, and it has been many years since 
the initial receipt of this information.  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  The veteran's testimony 
at the September 2001 hearing displayed knowledge of the 
symptomatology required for higher evaluations for his 
disabilities, and he specifically refers to the limitation of 
motion of his knees, as well as to impairment due to giving 
way or instability.  The Board concludes that while the 
veteran may not have received timely notification of the 
exact measurement required for increased evaluations, he is 
aware that the more his limitation of motion is impaired, the 
higher the evaluation that will be assigned.  Therefore, the 
Board finds that the duty to notify the veteran in his claim 
for increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examinations of his disabilities in May 2000 and 
December 2004.  The veteran failed to respond to requests for 
permission to obtain the private treatment records identified 
by the December 2005 remand, but other private records were 
provided by him.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluations

The veteran contends that the evaluations for his bilateral 
knee disabilities have been inadequate to reflect their 
severity.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted in the introduction, the classifications of the 
veteran's knee disabilities have been changed on several 
occasions.  The arthritis of the knee has been evaluated 
under the rating codes for traumatic arthritis, and the 
rating code for impairment of the knee has been utilized for 
chondromalacia.  

Traumatic arthritis is evaluated the same as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating codes for limitation of motion of the leg state 
that flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Normal extension of the leg is zero degrees, and normal 
flexion is 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-04.

Chondromalacia does not have a separate rating code.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
The veteran's chondromalacia has been evaluated by analogy to 
the rating code for impairment of the knee. 

Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention 
of the rating schedule to recognize painful motion with joint 
pathology as productive of disability.  Joints that are 
actually painful, unstable or malaligned due to healed injury 
were to be recognized as entitled to at least the minimum 
compensable rating for the joint.  In a precedent decision, 
the Acting General Counsel of the VA stated that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion, and another diagnostic code predicated upon 
limitation of motion may be applicable, the other diagnostic 
code must be considered.  For a knee disability rated under 
38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 
5261 does not need to be compensable but must at least meet 
the criteria for a zero percent rating.  A separate rating 
for arthritis could also be established based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Knee Chondromalacia Prior to April 2000 

Private magnetic resonance imaging (MRI) results from 1995 
show a posterior medical meniscus tear and meniscus 
degeneration of the left knee and a medical meniscus tear 
with lateral meniscus degeneration of the right knee.  

The evidence includes the report of an October 1996 VA 
examination, which noted subjective complaints of bilateral 
knee pain, right worse than left.  The veteran had a history 
of surgery on the right knee, which was most likely a partial 
meniscectomy.  He was not taking any prescriptive pain 
medications and did not use a brace.  Testing revealed a 
range of motion for the legs of 10 to 110 degrees on the 
right and zero to 140 degrees on the left.  There was no 
significant swelling or patellar crepitus.  X-ray studies 
showed calcification of the superior portion of the left 
patellar tendon, and some mild subchondral sclerosis 
consistent with early degenerative arthritis.  The diagnoses 
included early degenerative arthritis of both knees, and left 
patellar tendinitis.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the veteran's bilateral knee chondromalacia 
is not warranted for the period prior to April 2000.  The 
record indicates that the 10 percent evaluation for this 
disability was assigned on the basis of X-ray evidence of 
arthritis in two or more joints, which in this case were the 
two knees.  The Board notes that the October 1996 VA 
examination contains X-ray evidence of early degenerative 
changes, and finds that the 10 percent evaluation is proper.  
As there was no evidence of occasionally incapacitating 
episodes during this period, a 20 percent rating is not 
warranted.  38 C.F.R. § 4.71a, Code 5003, 5010. 

The Board recognizes that the October 1996 VA examination 
demonstrates loss of extension in the right knee that would 
warrant a 10 percent evaluation.  However, an award of a 
separate 10 percent evaluation based on range of motion would 
be of no benefit to the veteran.  Hypothetically, separate 
evaluations for each knee could be assigned, and the 
chondromalacia and arthritis could be separately evaluated 
for the right knee, as has been done subsequent to April 
2000.  However, this would result in a 10 percent evaluation 
for arthritis of the right knee based on limitation of 
extension.  See 38 C.F.R. § 4.71a, Code 5261.  A zero percent 
evaluation for chondromalacia of the right knee would be 
warranted, based on the absence of evidence of impairment due 
to subluxation or instability at the October 1996 
examination.  See 38 C.F.R. §§ 4.31, 4.71a, Code 5257.  The 
left knee would merit a single zero percent evaluation, based 
on the lack of evidence of impairment due to subluxation or 
instability and a full range of motion at the October 1996 VA 
examination.  See 38 C.F.R. §§ 4.31, 4.71a, Code 5257, 5260, 
5261.  These evaluations, when combined, would result in the 
same 10 percent evaluation that was already assigned for the 
bilateral chondromalacia, even with consideration of the 
bilateral factor.  See 4.25, 4.26.  

Therefore, as the assignment of separate evaluations for the 
veteran's right and left knees would not result in any 
benefit to the veteran at this juncture, and as the medical 
evidence does not support entitlement to an evaluation in 
excess of 10 percent for bilateral arthritis with 
chondromalacia, an increased evaluation is not warranted. 

Left Knee from April 2000

The veteran was afforded a VA fee basis examination of his 
joints in May 2000.  He complained of pain with weakness and 
stiffness of both knees, and said he would experience flare-
ups of pain with excessive walking, standing, or overuse.  He 
denied a history of surgery for the left knee.  On 
examination, the veteran's gait was normal, and he walked 
without an assistive aid.  The range of motion was 140 
degrees of flexion and zero degrees of extension.  There was 
no additional limitation of the range of motion due to pain, 
weakness, lack of endurance, incoordination or fatigue.  An 
X-ray study did not reveal any significant abnormality.  The 
diagnosis was status post bilateral knee chondromalacia.  The 
examiner noted that physical examination was within normal 
limits, although the veteran should not engage in prolonged 
kneeling, climbing or squatting.  The veteran denied a 
history of arthritis, and it was not shown on the current X-
ray study.  

A February 2004 private X-ray study of both knees revealed 
moderate bilateral degenerative changes.  

The veteran underwent a VA examination of the joints in 
December 2004.  He reported that the pain in his knees was 
aggravated by prolonged walking, prolonged sitting with the 
knees in a flexed position, and climbing stairs or ladders.  
He gave a history of instability of the knees, especially on 
the right side.  There was no history of locking or 
incoordination, but he noted easy fatigability on prolonged 
walking.  On examination, the veteran had a normal gait.  
There was no effusion or erythema.  All testing for stability 
was negative, although there was a positive apprehension 
test.  The range of motion was zero degrees of extension and 
120 degrees of flexion with pain on flexion beyond 90 
degrees.  X-ray studies revealed patellofemoral degenerative 
changes.  The diagnoses included patellofemoral arthritis 
both knees with lateral subluxation of patella bilaterally, 
right worse than left.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for chondromalacia of the left knee is not 
warranted.  This disability is evaluated by analogy to the 
rating code for impairment of the knee due to subluxation or 
instability.  The May 2000 examination did not reveal any 
subluxation or instability.  The December 2004 examination 
was negative for instability, but noted lateral subluxation 
of the patella.  This was not as bad on the left as it was on 
the right.  Therefore, the Board finds that these symptoms 
more nearly resemble that of slight impairment of the knee, 
which merits continuation of the 10 percent evaluation.  
38 C.F.R. §§ 4.20, 4.71a, Code 5257.

The Board further finds that entitlement to an evaluation in 
excess of 10 percent for arthritis of the left knee is also 
not warranted.  The extension of the left knee was to zero 
degrees on both the May 2000 and the December 2004 
examinations, which is normal.  The flexion was to a normal 
140 degrees in May 2000 and to 120 degrees in December 2004.  
Even with consideration of the pain beyond 90 degrees of 
flexion demonstrated in December 2004, the veteran's flexion 
is not limited to such a degree that would warrant a zero 
percent evaluation under the rating codes for limitation of 
motion.  The veteran complained of easy fatigability in 
December 2004, but there was no objective evidence of 
additional limitation due to incoordination, weakness, or 
fatigability on either the May 2000 or December 2004 
examinations.  Therefore, increased evaluations based on 
limitation of motion of the left knee are not warranted.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5260, 5261.  See also 
VAOPGCPREC 9-04.  The proper evaluation is the 10 percent 
rating currently assigned for arthritis with limitation of 
motion of the joint that is noncompensable under the 
appropriate rating codes.  38 C.F.R. § 4.71a, Code 5003. 

Right Knee from April 2000

At the May 2000 VA fee basis examination of the joints, the 
veteran complained of pain with weakness and stiffness of 
both knees, and said he would experience flare-ups of pain 
with excessive walking, standing, or overuse.  He reported a 
1988 surgery for the right knee.  

The veteran's gait was normal, and he walked without an 
assistive aid.  The range of motion was 140 degrees of 
flexion and zero degrees of extension.  There was no 
additional limitation due to pain, weakness, lack of 
endurance, incoordination or fatigue.  An X-ray study did not 
reveal any significant abnormality.  The diagnosis was status 
post bilateral knee chondromalacia.  The physical examination 
was said to be within normal limits, although the veteran 
should not engage in prolonged kneeling, climbing or 
squatting.  The veteran denied a history of arthritis, and it 
was not shown on the current X-ray study.  

The February 2004 private X-ray study showed moderate 
bilateral degenerative changes.  

In December 2004, the veteran reported that the pain in his 
knees was aggravated by prolonged walking, prolonged sitting 
with the knees in a flexed position, and climbing stairs or 
ladders.  He gave a history of instability of the knees, 
especially on the right side.  There was no history of 
locking or incoordination, but he noted easy fatigability on 
prolonged walking.  On examination, the veteran had a normal 
gait.  There was no effusion or erythema.  All testing for 
stability was negative, although there was a positive 
apprehension test, more so on the right.  The range of motion 
was zero degrees of extension and 115 degrees of flexion with 
pain on flexion beyond 90 degrees.  X-ray studies revealed 
patellofemoral degenerative changes.  The diagnoses included 
patellofemoral arthritis both knees with lateral subluxation 
of the patella bilaterally, right worse than left.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee prior to December 28, 2004.  
This disability is evaluated by analogy to the rating code 
for impairment of the knee due to subluxation or instability.  
The May 2000 VA examination did not reveal any subluxation or 
instability, and there is no other objective evidence of such 
symptoms.  The veteran did report giving way at the September 
2001 hearing.  This evidence more nearly resembles that of 
the slight impairment of the knee, which merits continuation 
of the 10 percent evaluation prior to December 2004.  
38 C.F.R. §§ 4.20, 4.71a, Code 5257.

The evidence demonstrates that increased impairment of the 
right knee was shown at the December 28, 2004 VA examination.  
This examination noted that the veteran had bilateral 
subluxation, which was worse on the right side than the left.  
However, the examination was also negative for evidence of 
instability, and the veteran walked with a normal gait.  The 
Board finds that these symptoms equate to no more than 
moderate impairment, which warrants continuation of the 20 
percent evaluation for this period.  38 C.F.R. §§ 4.20, 
4.71a, Code 5257.

Finally, the Board finds that entitlement to an evaluation in 
excess of 10 percent for arthritis of the right knee is also 
not warranted.  The extension of the right knee was to zero 
degrees on both the May 2000 and the December 2004 
examinations, which is normal.  The flexion was to a normal 
140 degrees in May 2000 and to 115 degrees in December 2004.  
Even with consideration of the pain beyond 90 degrees of 
flexion demonstrated in December 2004, the veteran's flexion 
is not limited to such a degree that would warrant a zero 
percent evaluation under the rating codes for limitation of 
motion.  The veteran complained of easy fatigability in 
December 2004, but there was no objective evidence of 
additional limitation due to incoordination, weakness, or 
fatigability on either the May 2000 or December 2004 
examinations.  Therefore, increased evaluations based on 
limitation of motion of the right knee are not warranted.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5260, 5261.  See also 
VAOPGCPREC 9-04.  The proper evaluation is the 10 percent 
rating currently assigned for limitation of motion of the 
joint that is noncompensable under the appropriate rating 
code.  38 C.F.R. § 4.71a, Code 5003. 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
knee chondromalacia prior to April 6, 2000 is denied. 

Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia from April 6, 2000 is denied. 

Entitlement to a rating in excess of 10 percent for left knee 
arthritis is denied. 

Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia from April 6, 2000, to December 28, 2004 
is denied. 

Entitlement to a rating in excess of 20 percent for right 
knee chondromalacia from December 28, 2004 is denied. 

Entitlement to a rating in excess of 10 percent for right 
knee arthritis is denied. 




____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


